DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 6 May 2021 has bene entered.  Claims 1, 9, 16, and 22-23 are currently amended.  Claims 3-4 are canceled.  Claims 1-2 and 5-23 are currently pending. 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the prior applied rejection of record.  The Applicant has amended the independent claims to require a new limitation, which was not previously discussed in any rejection as it has not been previously listed in the claims. 
The Applicant’s arguments have been fully considered but they are not persuasive.
First, the Applicant argues that “each positive pressure gas stream manifold 182 of the positive pressure assembly 210 is located at the second end of the negative pressure conduit, and includes a dedicated motor 154 and fan 156 to draw in ambient air through end cap 216, all of which can be assembled or disassembled as needed”. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies the capability to be easily assembled and disassembled) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant continues to argue that these limitations are not taught by either Hammers, Martic, or Ray, or the cited combination thereof. 
The Applicant points out the supposed flaws in each Hammers, Martic, and Ray, but does not state why the combination of those three references supposedly fails to teach that which is claimed.  Each of the supposed flaws in Hammers, Martic, and Ray is taught by at least one of the other references, per the rejection of claim 1, below. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Examiner respectfully points out that the quotation from Martic provided on page 9 of the Applicant’s arguments is directed towards an alternate embodiment in Martic, which is not relied upon in the rejection of the claims.  Therefore this citation is not convincing. 
The Applicant argues that Kondo does not describe that which is claimed.  Whether or not this is true, Kondo is not relied upon in the current rejection or the rejection of record. 
The Applicant’s arguments conclude that “as each reference of record fails to disclose or suggest, at least, "a positive pressure system, comprising a plurality of positive pressure assemblies" each including a "positive pressure gas stream manifold 
The Examiner respectfully disagrees.  The Applicant has not convincingly argued that Hammers in view of Martic and Ray fails to disclose the positive pressure system as claimed.  Hammers clearly discloses certain elements while Martic and Ray each disclose other elements, as addressed below in the rejection of claim 1.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-11 of U.S. Patent No. 11014132 in view of Ray (U.S. Patent No. 5336130). 
Claim 1 of U.S. Patent No. 11014132 teaches: 
An extractor system comprising: 
a negative pressure gas stream source; 
a negative pressure conduit configured to convey a negative pressure gas stream from a work area, wherein a first end of the negative pressure conduit is coupled to the negative pressure gas stream source, such that the negative pressure gas stream is conveyed from the work area through a second end of the negative pressure conduit and toward the first end of the negative pressure conduit; (all exact wording)
a plurality of positive pressure gas stream assemblies (a plurality of positive pressure gas stream sources and a plurality of positive pressure gas stream manifolds) disposed at different positions about a circumference of the negative pressure conduit at the second end of the negative pressure conduit (coupled to the negative pressure conduit only near the second end of the negative pressure conduit such that each of the positive pressure gas stream manifolds is disposed at a respective radial segment about the negative pressure conduit), each of the plurality of positive pressure gas stream assemblies comprising: 
a positive pressure gas stream manifold coupled to a dedicated end cap at the second end (each of the positive pressure gas stream manifolds includes an end cap); 
a motor disposed within the positive pressure gas stream manifold; and 
a fan coupled to the motor (plurality of positive pressure gas stream sources), wherein the fan is configured to draw ambient air into the end cap, generate a positive pressure gas stream from the air, and direct the positive pressure gas stream through the positive pressure gas stream manifold (wherein each of the plurality of positive pressure gas stream sources is configured to draw air into the end cap and direct the air as a positive pressure gas stream through the positive pressure gas stream manifold); and
a handle attached to the negative pressure conduit; and 
an operator interface, on the handle, that allows a user to individually control the positive pressure gas stream through each of the plurality of positive pressure gas stream manifolds (one or more operator interfaces to control a speed of each positive pressure gas stream through a respective positive pressure gas stream manifold independently of the negative pressure gas stream).
U.S. Patent No. 11014132 is silent regarding a handle attached to the negative pressure conduit; and an operator interface, on the handle.
However, Ray (Fig. 1-3, 7A) teaches an extractor system (Title, “Adjustable exhauster arm assembly”) comprising: 
a negative pressure gas stream source (vacuum source 11); 
a negative pressure conduit (arm assembly 16) configured to convey a negative pressure gas stream from a work area, wherein a first end of the negative pressure conduit is coupled to the negative pressure gas stream source (see Fig. 1), such that the negative pressure gas stream is conveyed from the work area through a second end of the negative pressure conduit and toward the first end of the negative pressure conduit (see Fig. 1); 
a handle attached to the negative pressure conduit (handle 44 is mounted with switch box 70 to the hood member 22 of the arm assembly 16); and 
an operator interface (switches 62, 64, 66 are mounted in a switch box 70), on the handle (see Fig. 7A).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the extractor system shown by U.S. Patent No. 11014132 to include the handle and operator interface, as taught by Ray, to ensure that the system is operable in an easy and efficient manner (Ray:  Col. 4 ll. 60-63, “This arrangement of the handle 44 and the switches 62, 64 and 66 is particularly advantageous because it provides for easy and efficient operation of the exhauster arm assembly 10”).
Thus, Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 7 of U.S. Patent No. 11014132 in view of Ray. 

Claims 10 and 11 of U.S. Patent No. 11014132 teach: 
An extractor system comprising: (exact wording)
a negative pressure conduit configured to convey a negative pressure gas stream from a work area, wherein a first end of the negative pressure conduit is coupled to a negative pressure gas stream source, such that the negative pressure gas stream is conveyed from the work area through a second end of the negative pressure conduit and toward the first end of the negative pressure conduit (a negative pressure conduit comprising: a first end coupled to the negative pressure gas stream source; and a second end disposed near a work area, wherein a negative pressure gas stream is conveyed from the work area, through the second end, and toward the first end); 
a positive pressure system, comprising a plurality of positive pressure assemblies disposed at different positions about a circumference of the negative pressure conduit at the second end (a positive pressure system comprising: a plurality of positive pressure gas stream manifolds configured to be removably coupled to the negative pressure conduit only near the second end of the negative pressure conduit… each of the positive pressure gas stream manifolds being disposed at a respective radial segment about the negative pressure conduit), each positive pressure assembly comprising: 
a positive pressure gas stream manifold coupled to a dedicated end cap at the second end (wherein each positive pressure gas stream manifold comprises an end cap); 
a dedicated motor disposed within the positive pressure gas stream manifold (each positive pressure gas stream source comprises a variable speed motor configured to drive a fan to draw air into the end cap to generate a positive pressure gas stream for the respective positive pressure gas stream manifold); and 
a dedicated fan coupled to the motor, wherein the fan is configured to draw ambient air into the end cap, generate a positive pressure gas stream from the air, and direct the positive pressure gas stream through the positive pressure gas stream manifold (wherein a positive pressure gas stream from a plurality of positive pressure gas stream sources source is directed through each of the positive pressure gas stream manifolds… each positive pressure gas stream source comprises a variable speed motor configured to drive a fan to draw air into the end cap to generate a positive pressure gas stream for the respective positive pressure gas stream manifold); and
an operator interface, configured to allow a user to individually control the plurality of motors, wherein each motor of the plurality of motors drives at least one fan of the plurality of fans (Claim 1:  extractor system of claim 10, comprising an operator interface, wherein the operator interface is configured to allow a user to individually control the positive pressure gas stream through each positive pressure gas stream manifold).
U.S. Patent No. 11014132 is silent regarding a handle attached to the negative pressure conduit; and an operator interface, on the handle.
However, Ray (Fig. 1-3, 7A) teaches an extractor system (Title, “Adjustable exhauster arm assembly”) comprising: 
a negative pressure gas stream source (vacuum source 11); 
a negative pressure conduit (arm assembly 16) configured to convey a negative pressure gas stream from a work area, wherein a first end of the negative pressure conduit is coupled to the negative pressure gas stream source (see Fig. 1), such that the negative pressure gas stream is conveyed from the work area through a second end of the negative pressure conduit and toward the first end of the negative pressure conduit (see Fig. 1); 
a handle attached to the negative pressure conduit (handle 44 is mounted with switch box 70 to the hood member 22 of the arm assembly 16); and 
an operator interface (switches 62, 64, 66 are mounted in a switch box 70), on the handle (see Fig. 7A).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the extractor system shown by U.S. Patent No. 11014132 to include the handle and operator interface, as taught by Ray, to ensure that the system is operable in an easy and efficient manner (Ray:  Col. 4 ll. 60-63, “This arrangement of the handle 44 and the switches 62, 64 and 66 is particularly advantageous because it provides for easy and efficient operation of the exhauster arm assembly 10”).
Thus, Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 10-11 of U.S. Patent No. 11014132 in view of Ray. 

It should be noted that claim 16 is currently rejected under 35 U.S.C. 112(a) for containing an entry of new matter.  If the rejected limitation were amended to overcome the 35 U.S.C. 112(a) rejection and align claim 16 with the scope of invention described in independent claims 1 and 9, it is believed that claim 16 would be rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 18 of U.S. Patent No. 11014132 in view of Ray. 

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:    
Claim 1 says “a positive pressure gas stream manifold coupled to a dedicated end cap at the second end” but should instead say “a positive pressure gas stream manifold at the second end of the negative pressure conduit, coupled to a dedicated end cap, at the second end of the negative pressure conduit”; or “a positive pressure gas stream manifold coupled to a dedicated end cap”, as the claim already requires that the “plurality of positive pressure gas stream assemblies… [be located] at the second end of the negative pressure conduit”. 
Claim 9 is likewise objected to. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 and all dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 is rejected for the inclusion of the phrase “wherein each positive pressure gas stream manifold comprises a dedicated motor and a dedicated fan coupled to the motor, wherein the fan is configured to draw ambient air through a dedicated end cap at an intake of the negative pressure conduit to generate a positive pressure gas stream from the air, and direct the positive pressure gas stream through the positive pressure gas stream manifold”, emphasis added.  
The Examiner notes that the instant invention appears to disclose an end cap located “at a second end of the negative pressure conduit”.  There is, however, a large difference between an element being located at a particular end of a conduit and at the intake of the conduit.  The end cap as disclosed by the specification and figures is at least separated from the intake of the negative pressure conduit by the length of the positive pressure gas stream manifold.  Therefore, the Applicant does not appear to have support in the specification or drawings for an end cap “at” an intake of the negative pressure conduit.  
The Examiner notes that, for the purposes of the rejection in view of the prior art only, this claim limitation is interpreted to mean “a dedicated end cap at an intake --end-- of the negative pressure conduit”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 8-14, and 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammers et al. (U.S. Patent Application Publication 20130244558) in view of Martic et al. (U.S. Patent No. 7959696) and Ray (U.S. Patent No. 5336130).
Regarding claim 1, Hammers (Figs. 1-3, 13) teaches an extractor system comprising: 
a negative pressure gas stream source (blower 22); 
a negative pressure conduit (negative air conduit 34) configured to convey a negative pressure gas stream from a work area (work area 14), wherein a first end of the negative pressure conduit is coupled to the negative pressure gas stream source (end of negative air conduit 34 nearest base unit 16), such that the negative pressure gas stream is conveyed from the work area through a second end of the negative pressure conduit (end of negative air conduit 34 nearest work area 14) and toward the first end of the negative pressure conduit; 
a plurality of positive pressure gas stream assemblies (manifold 76, multiple blower nozzles 132) disposed at different positions about a circumference of the negative pressure conduit at the second end of the negative pressure conduit (Para. 50, “As shown in FIG. 13, in some embodiments the positive flow and extraction flow may be separated. In this embodiment, multiple blower nozzles 132 are shown separated from an extraction conduit 134. In such embodiments, nozzles 132 may be positioned in any desired manner around a source 130. In certain embodiments, for example, there may be positioned radially around the source, with one or more extraction conduits being positioned adjacent to the outflow nozzles, such as in a central position”), each of the plurality of positive pressure gas stream assemblies comprising: 
a positive pressure gas stream manifold (blower nozzles 132) at the second end (see Fig. 13, blower nozzles 132 are located at the second end of the extraction conduit 134); 
a motor (drive motor 24); 
a fan coupled to the motor (Para. 27, “blower 22, such as a squirrel-cage blower, driven by a drive motor 24”), wherein the fan is configured to draw ambient air into the [positive pressure gas stream assembly] (Para. 30, “intake of air into the blower 22 from the ambient surroundings”), generate a positive pressure gas stream from the air (see airflow arrows as shown in Figs. 1-3 and 13), and direct the positive pressure gas stream through the positive pressure gas stream manifold (see airflow arrows as shown in Figs. 1-3 and 13); and 
an operator interface (operator interface 28) that allows a user to control the positive pressure gas stream (Paragraph 30, “manual and/or electronic adjustment of one or both airstreams may be provided at the hood. In the embodiment illustrated in FIG. 1, for example, electronic inputs 60 are provided for both adjustments. These are communicated to the remote interface 30 of the base unit which, in turn, communicates them to the control circuitry 26. The control circuitry may be coupled to any suitable device, such as the suction and return adjustments 54 and 56 to regulate their operation”).
Hammers is silent regarding each of the plurality of positive pressure gas stream assemblies comprising:  a motor disposed within the positive pressure gas stream manifold; and a fan coupled to the motor, wherein the fan is configured to generate a positive pressure gas stream through the positive pressure gas stream manifold; and that the operator interface allows a user to individually control the positive pressure gas stream through each of the plurality of positive pressure gas stream manifolds.  
However, Martic (Fig. 3) teaches an extractor system comprising: 
a negative pressure gas stream source (extraction unit 4); 
a negative pressure conduit (first conduit 2) configured to convey a negative pressure gas stream (extraction flow S2) from a work area (cook top P), wherein a first end of the negative pressure conduit (see Fig. 3, end of first conduit 2 farthest from the cook top P) is coupled to the negative pressure gas stream source (extraction unit 4), such that the negative pressure gas stream is conveyed from the work area (cook top P) through a second end of the negative pressure conduit (see Fig. 3, end of first conduit 2 closest to the cook top P) and toward the first end of the negative pressure conduit (see Fig. 3); 
a plurality of positive pressure gas stream assemblies (air treatment unit 5) disposed at different positions about a circumference of the negative pressure conduit at the second end of the negative pressure conduit (Col. 3 lines 37-45, “the first conduit (2) that houses the extraction unit (4) is positioned between two specimens (3, 30) of the delivery conduit that houses the unit (5) designed to generate the outgoing forced air flow.  In this case, the deflectors (3A, 30A) provided at the lower ends of the two specimens (3, 30) of the delivery conduit are oriented from opposite sides to create two symmetrically opposite flaps of a roof-shaped pneumatic screen (S1) above the cook top (P)”), each of the plurality of positive pressure gas stream assemblies comprising: 
a positive pressure gas stream manifold (delivery conduit 3 and 30); 
a motor disposed within the positive pressure gas stream manifold (Claim 11, “the two air treatment units (4, 5), respectively housed in the extraction conduit (2) and in the delivery conduit (3), consist in two fans operated by corresponding electrical motors”, wherein it is clear that each air treatment unit has a fan and corresponding motor); and 
a fan coupled to the motor (Claim 11, “the two air treatment units (4, 5), respectively housed in the extraction conduit (2) and in the delivery conduit (3), consist in two fans operated by corresponding electrical motors” , wherein it is clear that each air treatment unit has a fan and corresponding motor), wherein the fan is configured to generate a positive pressure gas stream through the positive pressure gas stream manifold (see Fig. 3, airflow as demonstrated by the arrows). 
It would have been obvious to one skilled in the art at the time of the invention to include the individual motor and fan units inside each of the plurality of positive pressure gas stream manifolds by combining prior art elements according to known methods to yield predictable results as taught by Martic into the teachings of Hammers because it does no more than yield predictable results of ensuring that the separate positive pressure gas stream assemblies are capable of being “positioned in any desired manner around a source 130”, as suggested by Hammers (Para. 50), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
It should be noted that, while Hammers specifically discloses an operator interface that allows a user to individually control separate gas streams (Paragraph 30, “manual and/or electronic adjustment of one or both airstreams may be provided at the hood. In the embodiment illustrated in FIG. 1, for example, electronic inputs 60 are provided for both adjustments. These are communicated to the remote interface 30 of the base unit which, in turn, communicates them to the control circuitry 26. The control circuitry may be coupled to any suitable device, such as the suction and return adjustments 54 and 56 to regulate their operation”), neither Hammers nor does Martic explicitly disclose that an operator interface that is used to individually control the positive pressure gas stream through each of the plurality of positive pressure gas stream manifolds.  
However, when taken in combination, the two references would suggest to one of ordinary skill in the art that each gas stream could be individually controlled and adjusted.
It would have been obvious to one skilled in the art at the time of the invention to include the individually controllable manifolds by combining prior art elements according to known methods to yield predictable results as taught by Hammers in view of Martic because it does no more than yield predictable results of providing a means to have greater control over the flow of air out of the manifolds, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Hammers is silent regarding the positive pressure gas stream manifold being coupled to a dedicated end cap, which is located upstream of the positive pressure gas stream manifold; a handle attached to the negative pressure conduit; and an operator interface, on the handle.
However, Ray (Fig. 1-3, 7A) teaches an extractor system (Title, “Adjustable exhauster arm assembly”) comprising: 
a negative pressure gas stream source (vacuum source 11); 
a negative pressure conduit (arm assembly 16) configured to convey a negative pressure gas stream from a work area, wherein a first end of the negative pressure conduit is coupled to the negative pressure gas stream source (see Fig. 1), such that the negative pressure gas stream is conveyed from the work area through a second end of the negative pressure conduit and toward the first end of the negative pressure conduit (see Fig. 1); 
a handle attached to the negative pressure conduit (handle 44 is mounted with switch box 70 to the hood member 22 of the arm assembly 16); and 
an operator interface (switches 62, 64, 66 are mounted in a switch box 70), on the handle (see Fig. 7A).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the extractor system shown by Hammers to include the handle and operator interface, as taught by Ray, to ensure that the system is operable in an easy and efficient manner (Ray:  Col. 4 ll. 60-63, “This arrangement of the handle 44 and the switches 62, 64 and 66 is particularly advantageous because it provides for easy and efficient operation of the exhauster arm assembly 10”).
Ray further teaches that it is well known to utilize a manifold coupled to a separate end cap element which is located upstream of the manifold (see Fig. 1-2, Col. 3 ll. 44-47, “base collar 20 is interconnected with the hood member 22 by second and third rigid tubes 26, 28 alternated with first, second and third flexible tubes 30, 32, 34”). 
Hammers discloses the claimed invention except for having two separate manifold elements forming the positive pressure gas stream assembly.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to split the manifold into two separate manifold elements, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)).

Regarding claim 2, Hammers in view of Martic and Ray teaches the extractor system of claim 1, wherein each of the plurality of positive pressure gas stream assemblies is configured to direct the positive pressure gas stream radially outwardly from the corresponding circumferential position about the negative pressure conduit (Martic:  see Fig. 3).

Regarding claim 5, Hammers in view of Martic and Ray teaches the extractor system of claim 1, wherein the operator interface comprises user inputs for individually controlling the motors of the positive pressure gas stream assemblies (Hammers:  Paragraph 27, “The drive motor is controlled by control circuitry 26 which may provide drive signals to the motor for fixed-speed or variable-speed operation… the control circuitry 26 may communicate with an operator interface 28 for receiving operator settings, speed settings, on-off commands, and so forth”), wherein each motor of the plurality of motors positive pressure gas stream assemblies drives at least one fan of the plurality of positive pressure gas stream assemblies (Martic:  Claim 11, “the two air treatment units (4, 5), respectively housed in the extraction conduit (2) and in the delivery conduit (3), consist in two fans operated by corresponding electrical motors”).

Regarding claim 8, Hammers in view of Martic and Ray teaches the extractor system of claim 1, wherein the plurality of positive pressure gas stream assemblies are configured to be retrofitted to an existing negative pressure conduit (Hammers:  Paragraph 0056, “Indeed, it is contemplated that original equipment or even retrofits may be made to equipment such as shop vacuum systems, existing evacuation installations, and so forth”).  

Regarding claim 9, Hammers (Figs. 1-3, 13) teaches an extractor system comprising: 
a negative pressure conduit (negative air conduit 34) configured to convey a negative pressure gas stream from a work area (work area 14), wherein a first end of the negative pressure conduit is coupled to a negative pressure gas stream source (end of negative air conduit 34 nearest base unit 16 containing blower 22), such that the negative pressure gas stream is conveyed from the work area through a second end of the negative pressure conduit (end of negative air conduit 34 nearest work area 14) and toward the first end of the negative pressure conduit; 
a positive pressure system, comprising a plurality of positive pressure assemblies (manifold 76, multiple blower nozzles 132) disposed at different positions about a circumference of the negative pressure conduit at the second end (Para. 50, “As shown in FIG. 13, in some embodiments the positive flow and extraction flow may be separated. In this embodiment, multiple blower nozzles 132 are shown separated from an extraction conduit 134. In such embodiments, nozzles 132 may be positioned in any desired manner around a source 130. In certain embodiments, for example, there may be positioned radially around the source, with one or more extraction conduits being positioned adjacent to the outflow nozzles, such as in a central position”), each positive pressure assembly comprising: 
a positive pressure gas stream manifold (blower nozzles 132) at the second end (see Fig. 13, blower nozzles 132 are located at the second end of the extraction conduit 134); 
a dedicated motor (drive motor 24); 
a dedicated fan coupled to the motor (Para. 27, “blower 22, such as a squirrel-cage blower, driven by a drive motor 24”), wherein the fan is configured to draw ambient air into the [positive pressure gas stream assembly] (Para. 30, “intake of air into the blower 22 from the ambient surroundings”), generate a positive pressure gas stream from the air (see airflow arrows as shown in Figs. 1-3 and 13), and direct the positive pressure gas stream through the positive pressure gas stream manifold (see airflow arrows as shown in Figs. 1-3 and 13); and 
an operator interface (operator interface 28) configured to allow a user to individually control the plurality of motors (Paragraph 30, “manual and/or electronic adjustment of one or both airstreams may be provided at the hood. In the embodiment illustrated in FIG. 1, for example, electronic inputs 60 are provided for both adjustments” (emphasis added); and Paragraph 27, “The drive motor is controlled by control circuitry 26 which may provide drive signals to the motor for fixed-speed or variable-speed operation… the control circuitry 26 may communicate with an operator interface 28 for receiving operator settings, speed settings, on-off commands, and so forth”), wherein each motor of the plurality of motors (Paragraph 53, “It should be noted that in some embodiments, one or more motors and/or blowers may be employed”) drives at least one fan of the plurality of fans (see that the motor drives at least one fan).
Hammers is silent regarding each of the plurality of positive pressure gas stream assemblies comprising:  a dedicated motor disposed within the positive pressure gas stream manifold; and a dedicated fan coupled to the motor, wherein the fan is configured to generate a positive pressure gas stream through the positive pressure gas stream manifold.  
However, Martic (Fig. 3) teaches an extractor system comprising: 
a negative pressure gas stream source (extraction unit 4); 
a negative pressure conduit (first conduit 2) configured to convey a negative pressure gas stream (extraction flow S2) from a work area (cook top P), wherein a first end of the negative pressure conduit (see Fig. 3, end of first conduit 2 farthest from the cook top P) is coupled to the negative pressure gas stream source (extraction unit 4), such that the negative pressure gas stream is conveyed from the work area (cook top P) through a second end of the negative pressure conduit (see Fig. 3, end of first conduit 2 closest to the cook top P) and toward the first end of the negative pressure conduit (see Fig. 3); 
a plurality of positive pressure gas stream assemblies (air treatment unit 5) disposed at different positions about a circumference of the negative pressure conduit at the second end of the negative pressure conduit (Col. 3 lines 37-45, “the first conduit (2) that houses the extraction unit (4) is positioned between two specimens (3, 30) of the delivery conduit that houses the unit (5) designed to generate the outgoing forced air flow.  In this case, the deflectors (3A, 30A) provided at the lower ends of the two specimens (3, 30) of the delivery conduit are oriented from opposite sides to create two symmetrically opposite flaps of a roof-shaped pneumatic screen (S1) above the cook top (P)”), each of the plurality of positive pressure gas stream assemblies comprising: 
a positive pressure gas stream manifold (delivery conduit 3 and 30); 
a dedicated motor disposed within the positive pressure gas stream manifold (Claim 11, “the two air treatment units (4, 5), respectively housed in the extraction conduit (2) and in the delivery conduit (3), consist in two fans operated by corresponding electrical motors”, wherein it is clear that each air treatment unit has a fan and corresponding motor); and 
a dedicated fan coupled to the motor (Claim 11, “the two air treatment units (4, 5), respectively housed in the extraction conduit (2) and in the delivery conduit (3), consist in two fans operated by corresponding electrical motors” , wherein it is clear that each air treatment unit has a fan and corresponding motor), wherein the fan is configured to generate a positive pressure gas stream through the positive pressure gas stream manifold (see Fig. 3, airflow as demonstrated by the arrows). 
It would have been obvious to one skilled in the art at the time of the invention to include the individual motor and fan units inside each of the plurality of positive pressure gas stream manifolds by combining prior art elements according to known methods to yield predictable results as taught by Martic into the teachings of Hammers because it does no more than yield predictable results of ensuring that the separate positive pressure gas stream assemblies are capable of being “positioned in any desired manner around a source 130”, as suggested by Hammers (Para. 50), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Hammers is silent regarding the positive pressure gas stream manifold being coupled to a dedicated end cap, which is located upstream of the positive pressure gas stream manifold; a handle attached to the negative pressure conduit; and an operator interface, on the handle.
However, Ray (Fig. 1-3, 7A) teaches an extractor system (Title, “Adjustable exhauster arm assembly”) comprising: 
a negative pressure gas stream source (vacuum source 11); 
a negative pressure conduit (arm assembly 16) configured to convey a negative pressure gas stream from a work area, wherein a first end of the negative pressure conduit is coupled to the negative pressure gas stream source (see Fig. 1), such that the negative pressure gas stream is conveyed from the work area through a second end of the negative pressure conduit and toward the first end of the negative pressure conduit (see Fig. 1); 
a handle attached to the negative pressure conduit (handle 44 is mounted with switch box 70 to the hood member 22 of the arm assembly 16); and 
an operator interface (switches 62, 64, 66 are mounted in a switch box 70), on the handle (see Fig. 7A).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the extractor system shown by Hammers to include the handle and operator interface, as taught by Ray, to ensure that the system is operable in an easy and efficient manner (Ray:  Col. 4 ll. 60-63, “This arrangement of the handle 44 and the switches 62, 64 and 66 is particularly advantageous because it provides for easy and efficient operation of the exhauster arm assembly 10”).
Ray further teaches that it is well known to utilize a manifold coupled to a separate end cap element which is located upstream of the manifold (see Fig. 1-2, Col. 3 ll. 44-47, “base collar 20 is interconnected with the hood member 22 by second and third rigid tubes 26, 28 alternated with first, second and third flexible tubes 30, 32, 34”). 
Hammers discloses the claimed invention except for having two separate manifold elements forming the positive pressure gas stream assembly.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to split the manifold into two separate manifold elements, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)).

Regarding claim 10, Hammers in view of Martic and Ray teaches the extractor system of claim 9, wherein each positive pressure gas stream manifold is configured to direct the positive pressure gas stream radially outwardly (Martic:  see Fig. 3). 

Regarding claim 11, Hammers in view of Martic and Ray teaches the extractor system of claim 9. 
Hammers in view of Martic and Ray is silent regarding the relative position of the fan and motor. 
However, it would have been obvious to one skilled in the art at the time of the invention to modify the extractor system by changing the design such that both of the fans were disposed upstream of the motor, rather than only a single fan being disposed upstream of the motor, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Furthermore, the Applicant has admitted in their own specification that the relative locations of the fan and motor are a design choice (see Paragraph 52 of the specification, which says “In FIG. 9, the DC motor 154 is disposed downstream of the fan 156 such that the air passing by the DC motor 154 cools the DC motor 154 by convection. However, the DC motor 154 may be located upstream of the fan 156”).  At the time of the invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to arrange the fan is disposed upstream of the motor because Applicant has not disclosed that such an arrangement provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected either to perform equally well, especially given the Applicant’s admission that either would still function in the claimed invention.  Therefore, it would have been prima facie obvious to ensure that the fan and motor were ordered to have the fan upstream of the motor to obtain the invention as specified in this claim because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. 

Regarding claim 12, Hammers in view of Martic and Ray teaches the extractor system of claim 11, wherein each of the plurality of positive pressure assemblies comprises a louver assembly configured to limit the positive pressure gas stream through the positive pressure gas stream manifold (Hammers:  Paragraph 30, “a suction air adjustment 54 may be provided before the suction filter 38. This adjustment may comprise, for example, a bypass valve, a louver, or other mechanical device which may be adjusted to limit the flow of air from the suction filter and, consequently, the intake of air into the blower 22 from the ambient surroundings. Similarly, a return air adjustment 56 may be provided that may be similarly configured to allow for adjustment for the flow rate of returning air”). 

Regarding claim 13, Hammers in view of Martic and Ray teaches the extractor system of claim 12, wherein the operator interface (Hammers:  operator interface 58) is configured to allow the user to open and close any number of the plurality of louver assemblies (Hammers:  Paragraph 30, “In an alternative configuration, manual adjustment of one or both of the suction and return air streams may be replaced by electronic control via inputs, designated by reference numeral 58. These may be provided on the base unit, such as through adjustment dials, membrane switches, operator touch controls, and so forth. Still further, manual and/or electronic adjustment of one or both airstreams may be provided at the hood”). 

Regarding claim 14, Hammers in view of Martic and Ray teaches the extractor system of claim 9, wherein the motor is a DC motor (Hammers:  Paragraph 27, “The base unit 16 may be designed to draw power from any source, such as the power grid, battery sources, engine-generator sets, and so forth”).  Battery sources provide DC power, which would mean that the motor which powered the fan would need to be a DC motor to be powered by a battery.

Regarding claim 16, Hammers (Fig. 1-3, 13) teaches a method comprising: 
directing a negative pressure gas stream (workspace air 12) through a negative pressure conduit (return air conduit 34); 
directing a plurality of positive pressure gas streams through a plurality of positive pressure gas stream manifolds (manifold 76, multiple blower nozzles 132) disposed at different positions about a circumference of the negative pressure conduit (Para. 50, “As shown in FIG. 13, in some embodiments the positive flow and extraction flow may be separated. In this embodiment, multiple blower nozzles 132 are shown separated from an extraction conduit 134. In such embodiments, nozzles 132 may be positioned in any desired manner around a source 130. In certain embodiments, for example, there may be positioned radially around the source, with one or more extraction conduits being positioned adjacent to the outflow nozzles, such as in a central position”), wherein each positive pressure gas stream manifold comprises a motor and a fan coupled to the motor (Para. 27, “blower 22, such as a squirrel-cage blower, driven by a drive motor 24”), wherein the fan is configured to draw ambient air through [the positive pressure gas stream assembly] (Para. 30, “intake of air into the blower 22 from the ambient surroundings”) at an intake --end-- of the negative pressure conduit to generate a positive pressure gas stream from the air, and direct the positive pressure gas stream through the positive pressure gas stream manifold (see airflow arrows as shown in Figs. 1-3 and 13); 
simultaneously with the directing of the plurality of positive pressure gas streams, limiting the positive pressure gas stream through at least one of the plurality of positive pressure gas stream manifolds (Paragraph 27, “the control circuitry 26 may communicate with an operator interface 28 for receiving operator settings, speed settings, on-off commands, and so forth”; If the control circuitry of the apparatus controls the speed and power (on-off commands) of the airflow, it must be capable of limiting the positive pressure gas stream through one of the plurality of positive pressure gas stream manifolds.  Furthermore, the limiting of the positive pressure gas stream could only happen at the same time that the positive pressure gas stream is being directed through the positive pressure gas stream manifolds.); and 
individually (Paragraph 30, “manual and/or electronic adjustment of one or both airstreams may be provided at the hood. In the embodiment illustrated in FIG. 1, for example, electronic inputs 60 are provided for both adjustments” (emphasis added)) controlling the motor (Paragraph 27, “The drive motor is controlled by control circuitry 26 which may provide drive signals to the motor for fixed-speed or variable-speed operation… the control circuitry 26 may communicate with an operator interface 28 for receiving operator settings, speed settings, on-off commands, and so forth”) in each positive pressure gas stream manifold via an operator interface (operator interface 28) on a handle attached to the negative pressure conduit.
Hammers is silent regarding each positive pressure gas stream manifold comprises a motor and a fan coupled to the motor. 
However, Martic (Fig. 3) teaches a method comprising: 
directing a negative pressure gas stream (extraction flow S2) through a negative pressure conduit (extraction unit 4); 
directing a plurality of positive pressure gas streams (pneumatic screen S1) through a plurality of positive pressure gas stream manifolds (delivery conduit 3 and 30) disposed at different positions about a circumference of the negative pressure conduit (Col. 3 lines 37-45, “the first conduit (2) that houses the extraction unit (4) is positioned between two specimens (3, 30) of the delivery conduit that houses the unit (5) designed to generate the outgoing forced air flow.  In this case, the deflectors (3A, 30A) provided at the lower ends of the two specimens (3, 30) of the delivery conduit are oriented from opposite sides to create two symmetrically opposite flaps of a roof-shaped pneumatic screen (S1) above the cook top (P)”) wherein each positive pressure gas stream manifold comprises a dedicated motor and a dedicated fan coupled to the motor (Claim 11, “the two air treatment units (4, 5), respectively housed in the extraction conduit (2) and in the delivery conduit (3), consist in two fans operated by corresponding electrical motors”, see Fig. 3, wherein each conduit (3, 30) is shown to have its own air treatment unit (5)), wherein the fan is configured to draw air through [the positive pressure gas stream assembly] to generate a positive pressure gas stream from the air, and direct the positive pressure gas stream through the positive pressure gas stream manifold (see airflow as indicated in Fig. 3). 
It would have been obvious to one skilled in the art at the time of the invention to include the individual motor and fan units inside each of the plurality of positive pressure gas stream manifolds by combining prior art elements according to known methods to yield predictable results as taught by Martic into the teachings of Hammers because it does no more than yield predictable results of ensuring that the separate positive pressure gas stream assemblies are capable of being “positioned in any desired manner around a source 130”, as suggested by Hammers (Para. 50), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Hammers is silent regarding the operator interface being on a handle attached to the negative pressure conduit. 
Hammers is silent regarding the positive pressure gas stream manifold being coupled to a dedicated end cap, which is located upstream of the positive pressure gas stream manifold; and the operator interface being on a handle attached to the negative pressure conduit. 
However, Ray (Fig. 1-3, 7A) teaches an extractor system (Title, “Adjustable exhauster arm assembly”) comprising an operator interface (switches 62, 64, 66 are mounted in a switch box 70) on a handle (handle 44) attached to a negative pressure conduit (handle 44 is mounted with switch box 70 to the hood member 22 of the arm assembly 16). 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the extractor system shown by Hammers to include the handle and operator interface, as taught by Ray, to ensure that the system is operable in an easy and efficient manner (Ray:  Col. 4 ll. 60-63, “This arrangement of the handle 44 and the switches 62, 64 and 66 is particularly advantageous because it provides for easy and efficient operation of the exhauster arm assembly 10”).
Ray further teaches that it is well known to utilize a manifold coupled to a separate end cap element which is located upstream of the manifold (see Fig. 1-2, Col. 3 ll. 44-47, “base collar 20 is interconnected with the hood member 22 by second and third rigid tubes 26, 28 alternated with first, second and third flexible tubes 30, 32, 34”). 
Hammers discloses the claimed invention except for having two separate manifold elements forming the positive pressure gas stream assembly.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to split the manifold into two separate manifold elements, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)).

Regarding claim 17, Hammers in view of Martic and Ray teaches the method of claim 16, wherein the positive pressure gas stream is directed radially outwardly (Martic:  see Fig. 3). 

Regarding claim 18, Hammers in view of Martic and Ray teaches the method of claim 16, wherein the one or more of the plurality of positive pressure gas stream manifolds through which positive pressure gas stream is limited face a nearby surface (Martic:  cook top P). 

Regarding claim 19, Hammers in view of Martic and Ray teaches the method of claim 18, wherein the nearby surface is a work surface or a wall (Martic:  cook top P). 

Regarding claim 20, Hammers in view of Martic and Ray teaches the method of claim 16, wherein limiting the positive pressure gas stream through the one or more of the plurality of positive pressure gas stream manifolds comprises limiting one or more sources of the positive pressure gas stream (Hammers:  Paragraph 27, “The drive motor is controlled by control circuitry 26 which may provide drive signals to the motor for fixed-speed or variable-speed operation… the control circuitry 26 may communicate with an operator interface 28 for receiving operator settings, speed settings, on-off commands, and so forth”).  If the control circuitry of the apparatus controls the speed and power (on-off commands) of the drive motor, it is controlling not only the positive pressure gas stream, but also the positive pressure gas stream source(s). 

Regarding claim 21, Hammers in view of Martic and Ray teaches the method of claim 16, wherein limiting the positive pressure gas stream through one or more of the plurality of positive pressure gas stream manifolds comprises substantially limiting the positive pressure gas stream through the one or more of the plurality of positive pressure gas stream manifolds (Hammers:  Paragraph 27, “The drive motor is controlled by control circuitry 26 which may provide drive signals to the motor for fixed-speed or variable-speed operation… the control circuitry 26 may communicate with an operator interface 28 for receiving operator settings, speed settings, on-off commands, and so forth”).  If the control circuitry of the apparatus controls the speed and power (on-off commands) of the drive motor, it is controlling not only the positive pressure gas stream, but also the positive pressure gas stream source(s).  If the control circuitry controls the power of the drive motor, it is clearly capable of substantially limiting the positive gas stream. 

Regarding claim 22, Hammers in view of Martic and Ray teaches the extractor system of claim 1, wherein the positive pressure system comprises a positive pressure head (Hammers:  multiple blower nozzles 132), and the handle is configured to be used to position the positive pressure head that is arranged on the negative pressure conduit (Ray:  Col. 4 ll. 6-8, “handle 44 is secured to the hood member 22 to permit one to manually maneuver the arm assembly 16”).
It should be noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In this instance, the claimed use of the handle does not appear to require any new structural features, and therefore does not appear to differentiate the claimed apparatus from a prior art apparatus, as the prior art apparatus teaches all of the structural limitations of the claim. 

Regarding claim 23, Hammers in view of Martic and Ray teaches the extractor system of claim 9, wherein the positive pressure system comprises a positive pressure head (Hammers:  multiple blower nozzles 132), and the handle is configured to be used to position the positive pressure head that is arranged on the negative pressure conduit (Ray:  Col. 4 ll. 6-8, “handle 44 is secured to the hood member 22 to permit one to manually maneuver the arm assembly 16”).
It should be noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In this instance, the claimed use of the handle does not appear to require any new structural features, and therefore does not appear to differentiate the claimed apparatus from a prior art apparatus, as the prior art apparatus teaches all of the structural limitations of the claim. 

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammers et al. (U.S. Patent Application Publication 20130244558) in view of Martic et al. (U.S. Patent No. 7959696) and Ray (U.S. Patent No. 5336130) as applied to claim 1 above, and further in view of Kristiansen (U.S. Patent No. 3487767). 
Regarding claim 6, Hammers in view of Martic and Ray teaches the extractor system of claim 1, comprising a louver assembly, wherein the louver assembly limits the positive pressure gas stream through the positive pressure gas stream manifold when the louver assembly is closed, and wherein the louver assembly allows the positive pressure gas stream through the positive pressure gas stream manifold when the louver assembly is open (Hammers:  Paragraph 30, “a suction air adjustment 54 may be provided before the suction filter 38. This adjustment may comprise, for example, a bypass valve, a louver, or other mechanical device which may be adjusted to limit the flow of air from the suction filter and, consequently, the intake of air into the blower 22 from the ambient surroundings. Similarly, a return air adjustment 56 may be provided that may be similarly configured to allow for adjustment for the flow rate of returning air”).
Hammers in view of Martic and Ray is silent regarding a louver assembly disposed within the positive pressure gas stream manifold. 
However, Kristiansen (Fig. 6) teaches an extractor system which has a louver assembly (guide vane set 48) disposed within the positive pressure gas stream manifold (injection duct 45). 
It would have been obvious to one skilled in the art at the time of the invention to modify the location of the louvers by simple substitution of one known element for another to obtain predictable results as taught by Kristiansen into the teachings of Hammers in view of Martic and Ray because it does no more than yield predictable results of allowing the control of the positive pressure gas stream since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. 

Regarding claim 7, Hammers in view of Martic, Ray, and Kristiansen teaches the extractor system of claim 6, wherein the operator interface (Hammers:  operator interface 58) comprises user inputs for individually opening and closing each louver assembly (Hammers:  Paragraph 30, “In an alternative configuration, manual adjustment of one or both of the suction and return air streams may be replaced by electronic control via inputs, designated by reference numeral 58. These may be provided on the base unit, such as through adjustment dials, membrane switches, operator touch controls, and so forth. Still further, manual and/or electronic adjustment of one or both airstreams may be provided at the hood”).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammers et al. (U.S. Patent Application Publication 20130244558) in view of Martic et al. (U.S. Patent No. 7959696) and Ray (U.S. Patent No. 5336130) as applied to claim 9 above, and further in view of O’Donnell (U.S. Patent No. 2370748). 
Regarding claim 15, Hammers in view of Martic and Ray teaches the extractor system of claim 9. 
Hammers in view of Martic and Ray is silent regarding each of plurality of positive pressure assemblies being coupled to one another by hinge assemblies
However, O’Donnell (Fig. 1-3) teaches a hinged clamp (the clamp 1 may consist of two leaves 2 and 3 suitably hinged together at 4), where the hinge couples two leaves (2 and 3) together about another conduit (see Fig. 3). 
It would have been obvious to one skilled in the art at the time of the invention to modify the coupling mechanism by which the positive pressure assemblies are coupled together by combining prior art elements according to known methods to yield predictable results as taught by O’Donnell into the teachings of Hammers in view of Martic and Ray because it does no more than yield predictable results of providing an alternative method of coupling the assemblies, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255.  The examiner can normally be reached on Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH M. MAY/Examiner, Art Unit 3762   

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762